DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 26 February 2021.
The amendment filed 26 February 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1-2 were amended in the amendment filed 26 February 2021.
Claims 3 and 18-19 were cancelled in the amendment filed 26 February 2021.
Claim 20 was added in the amendment filed 26 February 2021.
Claims 7-15 are withdrawn from consideration.
Claims 1-2, 4-6, 16-17, and 20 are pending before the Office and currently examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the an n-type thermoelectric material” in line 15 appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a p-type or an n-type thermoelectric material” in line 2. Claim 1 then subsequently recites “the an n-type thermoelectric material” (line 15) and “a p-type thermoelectric material” (line 18). These latter recitations of n-type and p-type thermoelectric materials are unclear if both materials are required, or if the limitations are optional if the material is of the opposite conductivity type. Clarification is required.
Claims 4-6, 16-17, and 20 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 20 recites the limitation of “a dimensionless performance index” in lines 2-3. It is unclear what qualifies as “a dimensionless performance index” under the scope of the claim. The metes and bounds of what is considered to be the “dimensionless performance index” 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwande (US PG Publication 2007/0125416 A1; hereinafter “Iwanade”).
Regarding claims 1 and 16-17, Iwanade teaches a thermoelectric conversion element and module (abstract, paragraphs 0195-0205, and Figs. 1 and 3) comprising: 
first electrode members arranged on a low temperature side (electrodes 3b in Figs. 1 and 3; paragraph 0202), second electrode members arranged on a high temperature side so as to face the first electrode members (electrodes 3a; paragraph 0201),

wherein the thermoelectric conversion element comprises p-type thermoelectric materials and n-type thermoelectric materials (paragraphs 0197 and 0205), the p-type thermoelectric materials and the n-type thermoelectric materials are alternately arranged and connected in series with the first and second electrode members (paragraphs 0046 and 0197-0205; see instant claims 16-17), and at least one of the p-type thermoelectric materials and the n-type thermoelectric materials includes:
a thermoelectric material (abstract and paragraph 0062) comprising:
a sintered body formed of a p-type or an n-type thermoelectric material represented by a composition formula (1) and having a MgAgAs type crystal structure as a main phase (paragraphs 0062-0063 describing the same compound with MgAgAs crystal structure as major phase and sintering in paragraphs 0094 and 0111-0113), 
(Ta1Zrb1Hfc1)xαyβ100-x-y 
where 0<a1≤1, 0<b1≤1, 0<c1≤1, a1+b1+c1=1, 30≤x≤35, and 30≤y≤35 (paragraphs 0062-0063 showing the same formula of (Ta1Zrb1Hfc1)xAyB100-x-y and bounds for a1, b1, c1, x, and y, with A corresponding to α, and B corresponding to β. See also paragraph 0110); 
in the an n-type thermoelectric material, α is Ni, β is Sn, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Si, Mg, As, Sb, Bi, Ge, Pb, Ga, and In (paragraph 0063 describing A can be Ni and B can be Sn. See also Example 1 in 
in a p-type thermoelectric material, α is Co, β is Sb, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Sn, Si, Mg, As, Bi, Ge, Pb, Ga, and In (paragraph 0063 describing A can be Co and B can be Sb. The Examiner notes the limitation of “30 atomic % or less of β” encompasses the situation of 0% substitution, noted above).
Iwande further teaches the thermoelectric material can be formed into a molded shape of a cylindrical shape or a rectangular parallelpiped shape (paragraphs 0100-0101); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the thermoelectric materials of Example 1 of Iwande into the desired shape of a cubic or rectangular parallelpiped shape as taught and desired by Iwande. This would necessarily result a chip (i.e. body) of the thermoelectric material having a rectangular parallelpiped or cylindrical shape as recited in instant claim 1, along with overlapping dimensions to a length in a range of 2 to 10 mm, a width in a range of 2 to 10 mm, and a height in a range of 2 to 20 mm (paragraphs 0100-0101; see MPEP 2144.05 I.).
The Examiner notes the limitations recited in instant claim 1 of “wherein an area ratio of internal defects by ultrasonic flaw detection in a thickness direction with respect to a surface parallel with one plane of the thermoelectric material is 10% or less, and no defect having a length of 520 µm or more is present in a surface of a chip of the thermoelectric material, the chip having a cube shape or a rectangular parallelepiped shape” (instant claim 1) are limitations drawn to structure and properties resulting from the processing/method of formation for the 
The Examiner notes Applicant establishes the exemplary embodiments which result in the claimed absence of defects and size of defects are formed from pulverizing ingots to a powder of grain size of 100 µm or less, followed by molding at a pressure of 50 MPa, and then completing a sintering process at a temperature of 1250°C while being pressurized at 50 MPa in a vacuum of 10-4 Pa or less to obtain the sintered body (page 24, line 17-page 26, line 23 and Table 2). 
Furthermore, Iwanade teaches the thermoelectric material is formed from a pulverized alloy of 45 µm or less, followed by molding at a pressure of 50 MPa, and then a sintering process at 1200°C at a pressure of 80 MPa for an hour in a high vacuum level (10-4 Pa or less) to obtain the sintered body (paragraph 0111).
The Examiner notes Iwanade teaches a substantially identical method of forming the sintered body of the thermoelectric material to that disclosed in the instant specification, the properties and defect structure recited in instant claim 1 would necessarily result from the process of Iwanade and therefore also be present in the thermoelectric material of Iwanade, as set forth above; see MPEP 2112.01 I. & II.
Regarding claim 2, Iwanade teaches a thermoelectric material (abstract and paragraph 0062) comprising:
a sintered body formed of p-type and n-type thermoelectric materials (paragraphs 0046 and 0197-0205; Figs. 1 and 3) represented by composition formula (1) and having a MgAgAs type crystal structure as a main phase (paragraphs 0062-0063 describing the same compound 
(Ta1Zrb1Hfc1)xαyβ100-x-y 
wherein 0<a1≤1, 0<b1≤1, 0<c1≤1, a1+b1+c1=1, 30≤x≤35, and 30≤y≤35 (paragraphs 0062-0063 showing the same formula of (Ta1Zrb1Hfc1)xAyB100-x-y and bounds for a1, b1, c1, x, and y, with A corresponding to α, and B corresponding to β. See also paragraph 0110); 
wherein in the n-type thermoelectric material, α is Ni, β is Sn, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Si, Mg, As, Sb, Bi, Ge, Pb, Ga, and In (paragraph 0063 describing A can be Ni and B can be Sn. See also Example 1 in paragraph 0110 and Table 1. The Examiner notes the limitation of “30 atomic % or less of β” encompasses the situation of 0% substitution, noted above); and
wherein in the p-type thermoelectric material, α is Co, β is Sb, and 30 atomic % or less of β is substituted by at least one element selected from the group consisting of Sn, Si, Mg, As, Bi, Ge, Pb, Ga, and In (paragraph 0063 describing A can be Co and B can be Sb. The Examiner notes the limitation of “30 atomic % or less of β” encompasses the situation of 0% substitution, noted above).
Iwande further teaches the thermoelectric material can be formed into a molded shape of a cylindrical shape or a rectangular parallelpiped shape (paragraphs 0100-0101); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the thermoelectric materials of Example 1 of Iwande into the desired shape of a cubic or rectangular parallelpiped shape as taught and desired by Iwande. This would necessarily result a chip (i.e. body) of the thermoelectric material having a rectangular 
The Examiner notes the limitations recited in instant claim 2 of “wherein an area ratio of internal defects of the thermoelectric materials for one thermoelectric conversion element is 10% or less in terms of a total area ratio of defective portions in a scanning surface according to ultrasonic flaw detection in a thickness direction with respect to a surface parallel with one plane of the thermoelectric material under conditions: frequency, 200 MHz; focal length, 2.9 mm; scanning pitch, 2.5 µm; scanning surface size, 2 mm x 3 mm; a Cu plate (0.25 mm thick) is bonded on both sides of a sample (1 mm thick); and lower limit defect length, 3 µm; and no defect having a length of 520 µm or more is present at any vertex of chips of the thermoelectric materials” (instant claim 2) are limitations drawn to structure and properties resulting from the processing/method of formation for the thermoelectric material of claim 2, as well as specific measuring conditions for determining the structure/properties claimed.
The Examiner notes Applicant establishes the exemplary embodiments which result in the claimed absence of defects and size of defects are formed from pulverizing ingots to a powder of grain size of 100 µm or less, followed by molding at a pressure of 50 MPa, and then completing a sintering process at a temperature of 1250°C while being pressurized at 50 MPa in a vacuum of 10-4 Pa or less to obtain the sintered body (page 24, line 17-page 26, line 23 and Table 2). 
Furthermore, Iwanade teaches the thermoelectric material is formed from a pulverized alloy of 45 µm or less, followed by molding at a pressure of 50 MPa, and then a sintering -4 Pa or less) to obtain the sintered body (paragraph 0111).
The Examiner notes Iwanade teaches a substantially identical method of forming the sintered body of the thermoelectric material to that disclosed in the instant specification, the properties and defect structure recited in instant claim 2, would necessarily result from the process of Iwanade and therefore also be present in the thermoelectric material of Iwanade, as set forth above; see MPEP 2112.01 I. & II.
Regarding claim 4, Iwanade further teaches in the composition formula, 0.2≤a1≤.0.7 (paragraph 0110 and example 1 in Table 1). 
Regarding claim 5, Iwanade further teaches a part of Ti, Zr, and Hf in the composition formula is substituted by at least one element selected from the group consisting of V, Nb, Ta, Cr, Mo, and W (paragraph 0081 and claim 12). 
Regarding claim 6, Iwanade further teaches a part of α in the composition formula is substituted by at least one element selected from the group consisting of Mn, Fe, and Cu (paragraph 0085 and claim 13).
Regarding claim 20, Iwande teaches the thermoelectric material of claim 1. While Iwande is silent to a plurality of thermoelectric chips of the thermoelectric material having a standard deviation of a dimensionless performance index of 0.06 or less as recited in claim 20, the Examiner notes Iwande teaches the thermoelectric material falling within the scope of instant claim 1, as well as the substantially identical method as noted above. Thus, as Applicant achieves the claimed standard deviation between a plurality of chips of the thermoelectric material, and the Iwande reference teaches materials falling within the scope of claim 1 and .
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
Applicant reiterates the remarks previously filed 09 September 2020, which were answered in the Final Rejection mailed 07 December 2020 (see pages 10-11).
Applicant argues on page 10 that the Iwande reference discloses the true density of the material, but is silent to the true density of the material after it is cut. The Examiner respectfully disagrees. While Iwande may teach further processing of the thermoelectric material, Iwande nevertheless teaches the thermoelectric material is molded into a rectangular parallelepiped shape or column shape (i.e. cylindrical and rectangular parallalelpiped shapes; paragraphs 0100-0101 and 0111) and thus after the molding, the material of Iwande is in the claimed shape and contains the disclosed properties acknowledged by Applicant. 
Applicant argues on page 11 the Iwande reference “fails to disclose or suggest anything whatsoever regarding defects generated after processing the [chips]… Iwande merely relates to making a sintered body ingot having a high density… [and] fails to disclose or suggest that no defect having a length of 520 µ”. The Examiner respectfully disagrees. The Examiner notes the rejection relies upon the substantially identical method of forming the sintered body of the thermoelectric material as recited in instant claims 1 and 2, and thus as the method of Iwande is substantially identical to that of Applicant and used to form the material falling wihitn the 
Applicant argues on page 11 the Iwande reference does not disclose, suggest, or otherwise recognize the technical concept of the present invention in relation to the new claim 20. Applicant points to page 12, line 25-page 13, line 8 and the Examples to support new claim 20 and states “the present invention also demonstrates that the amount of defects is reduced by preventing application of a stress equal to or higher than a yield stress of the sintered body to the sintered body, specifically, setting the blade thickness of the dicer used to cut out chips to 0.5 mm or less when cutting out chips from the sintered body of the thermoelectric material”. The Examiner notes the portion of the specification cited above does not disclose the relationship between the applied stress and the resulting defects in the thermoelectric material, nor the blade thickness and the resulting effect on the thermoelectric material as argued by Applicant. Additionally, the Examiner agrees the examples of Tables 3 and 7 provide support for the standard deviation, the cited portion above does not detail any specific processes or conditions which result will clearly affect the standard deviation of the claimed “dimensionless performance index” and thus the limitation is considered met by Iwande, absent a showing to the contrary, as set forth above.
Applicant further argues on pages 11-12 “The fact remains that Iwande simply fails to disclose or suggest anything about defects generated after processing the disc-shaped sintered body into a cubic chip, rectangular parallelepiped chip, or a chip with vertex”. The Examiner respectfully disagrees. The Examiner notes these arguments are directed to process limitations (i.e. “after processing”), and process limitations carry limited patentable weight in a product 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726